Ellis, C. J.
(concurring)—The authorities generally on the question here presented are hopelessly divided. But the question is no longer an open one in this state. There is no material difference between the facts established by the proofs here and those admitted by the demurrer in the case of Jensen v. Cooks’ & Waiters’ Union, 39 Wash. 531, 81 Pac. 1069, 4 *299L. R. A. (N. S.) 302. As I read it, this decision is in perfect accord with that in the Jensen case. To me it seems that the two cases cannot he soundly distinguished either in law or in fact. So long as that decision stands, it is binding on this court. I am therefore constrained to concur with the maj ority.
Fullerton, J.
(concurring) — I concur for the reason stated by Chief Justice Ellis.